Citation Nr: 0926913	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Propriety of a reduction of a 100 percent rating to a 20 
percent rating for residuals of prostate cancer, effective 
from October 1, 2006.

2.  Evaluation of service-connected residuals of prostate 
cancer, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from July 1, 1969 to 
September 30, 1979; he also had 12 years, 1 month, and 28 
days of active service prior to July 1, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

(Consideration of entitlement to a rating higher than 20 
percent for residuals of prostate cancer is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)  


FINDINGS OF FACT

1.  The Veteran was service connected for residuals of 
prostate cancer, with an evaluation of 100 percent, effective 
from September 29, 2000.

2.  Beginning in November 2000, the Veteran underwent 
brachytherapy for treatment of the cancer; subsequent VA 
treatment records show a decrease in the Veteran's PSA levels 
with no local recurrence or metastasis.

3.  By the time of a VA examination on March 7, 2006, there 
was no evidence of continued active disease.

4.  On March 31, 2006, the Veteran was notified that based on 
a review of his medical records, the RO proposed to reduce 
the evaluation of the Veteran's service-connected residuals 
of prostate cancer from 100 percent to 20 percent disabling.

5.  On July 13, 2006, the RO notified the Veteran that 
evaluation of his service-connected residuals of prostate 
cancer would be reduced from 100 percent to 20 percent 
disabling, effective from October 1, 2006; as of that date, 
the Veteran's prostate cancer had not recurred, and residuals 
were not manifested by renal dysfunction, and were not 
manifested by voiding dysfunction requiring the wearing of 
absorbent materials that needed to be changed more than four 
times per day or by daytime voiding interval less than one 
hour, or awakening to void more than five or more times per 
night.


CONCLUSION OF LAW

Reduction in a rating of service-connected residuals of 
prostate cancer from 100 percent to 20 percent disabling was 
proper.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. 
§§ 3.105(e), 4.115a, 4.115b, Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the issue before the Board is a question of propriety 
of a reduction undertaken by the RO.  This action was not 
prompted by a claim submitted by the Veteran, but instead was 
undertaken as a result of a review of medical records and a 
medical examination scheduled by the RO.  When service 
connection for residuals of prostate cancer and a 100 percent 
rating were awarded, the Veteran was told in a February 2001 
rating decision that, because there was a likelihood of 
improvement, the assigned evaluation was not considered 
permanent and was subject to a future review examination.  
The most recent review examination was done in March 2006.  
The RO thereafter followed the procedures outlined in 38 
C.F.R. § 3.105(e), which included notice requirements 
specifically relating to reductions of compensation awards, 
as will be discussed in greater detail below.  Consequently, 
the notice requirements of the VCAA do not apply.

The Veteran underwent brachytherapy for prostate cancer in 
beginning in November 2000.  In a February 2001 rating 
decision, the Veteran was granted service connection for 
residuals of prostate cancer based on a presumption of 
exposure to herbicides while in service, rated as 100 percent 
disabling from September 29, 2000. 

The Veteran's residuals of prostate cancer have been 
evaluated utilizing the rating criteria found at 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 (2008).  Under that code, a 
100 percent rating is assigned prior to the cessation of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedures.  Id.  Thereafter, if there has been 
no local recurrence or metastasis, the condition is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Id.

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding.  38 C.F.R. § 4.115a. (2008).  The 
Board notes that the medical evidence does not show any 
evidence of obstructed voiding.

For continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence, a 20 percent 
rating is for application when the condition in question 
requires the wearing of absorbent materials which must be 
changed less than two times per day.  A 40 percent rating is 
for application when the condition in question requires the 
wearing of absorbent materials which must be changed two to 
four times per day.  Id.

For urinary frequency, a 20 percent rating is for application 
when there is daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night.  
A 40 percent rating is for application when there is daytime 
voiding interval less than one hour, or; awakening to void 
five or more times per night.  Id.

Renal dysfunction is also evaluated under 38 C.F.R. § 4.115a.  
Ratings ranging from zero to 100 percent may be assigned 
depending on the nature and severity of symptoms.  

Section 3.105(e) states that, where a reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation benefits, a rating proposing 
the reduction or discontinuance must be prepared, setting 
forth all material facts and reasons.  After notification of 
the proposed reduction, the beneficiary must be given 60 days 
for the presentation of additional evidence to show that 
compensation benefits should be continued at their present 
level.  If additional evidence is not received within that 
60-day period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which the 60-day period following the final 
rating action expires.  38 C.F.R. § 3.105(e).  

Here, the record shows that the Veteran underwent 
brachytherapy beginning in November 2000 for treatment of his 
prostate cancer.  Subsequent VA treatment records show that 
the Veteran had decreasing PSA levels.  There being no 
evidence of local recurrence or metastasis, the Veteran 
underwent a VA examination in March 2006.  The examination 
included clinical laboratory tests.  

The Veteran reported frequency during the day of 10 times and 
nighttime four times.  He had hesitancy.  His stream was 
normal.  He did not have dysuria.  He had urge incontinence, 
and he had to wear a pad at all times for fear of wetting on 
himself.  His frequency of change of the absorbent material 
was at least one time a day depending on the urgency or the 
stress.  He had had no urinary tract infections, renal stones 
or bladder stones, and no nephritis.  Catheterization, 
dilatation, and drainage procedure were not needed.  He 
reported that his daily activities were interrupted because 
of his incontinence and he had to stay at home and had to 
wear a pad.  The Veteran was diagnosed with status post-
carcinoma of the prostate treated with brachytherapy with 
residual incontinence and residual erectile dysfunction.  
There was no evidence of an active malignancy by that time.  

Of record are numerous VA treatment records which document 
the Veteran's problems with urinary urgency and incontinence, 
the wearing of absorbent materials, and taking of medication 
for his residuals of prostate cancer.  The records do not 
show that the Veteran changed his absorbent materials two to 
four times a day or had daytime voiding interval less than 
one hour.  Some of the medical records prior to October 1, 
2006, reveal that the Veteran reported nighttime voiding four 
to five times.  

Based on the Veteran's medical records and the VA 
examination, the RO issued a rating decision in March 2006 
proposing reduction in the evaluation of the Veteran's 
residuals of prostate cancer from 100 percent to 20 percent.  
In the cover letter to the rating decision the Veteran was 
informed that he had 60 days in which to submit medical or 
other evidence to show that his reduction should not be made, 
and that, if no additional evidence was received, the benefit 
payment would be reduced the first day of the third month 
following the RO's notice to him of the final decision.  The 
Veteran submitted a statement in April 2006, which indicated 
that he stayed home most of the time due to his illness, at 
which time he used approximately two pads a day.  He 
indicated that he could not stay home all of the time, and 
that if he left and was away for one and a half hours, the 
pad would be saturated.  He revealed that he carried a 
portable urinal in his vehicle that was used quite often.  He 
estimated that if he was away from home for a full day then 
he would use approximately four or more pads.  He reported 
that he did not discuss that with the VA examiner because he 
did not think it was important.  In a rating decision dated 
in July 2006, the RO reduced the evaluation of the Veteran's 
residuals of prostate cancer from 100 percent to 20 percent, 
effective October 1, 2006.  

As regards the propriety of the procedures used to reduce 
evaluation of the Veteran's residuals of prostate cancer from 
100 percent to 20 percent, the Board finds no error.  Review 
of the foregoing reveals that the Veteran underwent the 
mandatory VA examination more than six months after 
discontinuance of his treatment for prostate cancer.  
Thereafter, a rating decision was issued in March 2006 
announcing the proposed discontinuance of the 100 percent 
evaluation; the notification of the proposed reduction gave 
the Veteran 60 days for the presentation of additional 
evidence.  The Veteran submitted an April 2006 statement 
concerning his disability.  In July 2006, the RO issued the 
rating decision discontinuing the 100 percent evaluation of 
the disability.  The rating decision considered the Veteran's 
additional evidence.  The reduction was made effective 
October 1, 2006, the day following the end of the month in 
which the 60-day period from the date of notice to the 
beneficiary of the final rating decision expired.  In light 
of the foregoing, the Board finds that there was no 
procedural error in the reduction from 100 percent to 20 
percent for the Veteran's service-connected residuals of 
prostate cancer.

Turning to the substantive question of the reduction of the 
Veteran's residuals of prostate cancer to 20 percent, the 
Board notes that, in accordance with the Note to Diagnostic 
Code 7528, the Veteran's prostate cancer disability was to be 
rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Here, voiding 
dysfunction has been shown, but renal dysfunction has not.  
Accordingly, the RO has rated the Veteran's prostate cancer 
disability based on voiding dysfunction.  As noted at the 
March 2006 examination, the Veteran reported frequency of 
change in his absorbent material at least one time a day and 
voiding four times per night.  The Board acknowledges the 
Veteran's April 2006 statement that he estimated that if he 
was away from home for a full day then he would use 
approximately four or more pads.  However, the Veteran did 
not indicate that he did change his absorbent material two to 
four times a day; only that he estimated that he would if 
away from home for the day.  While the Veteran's numerous 
medical records indicate the use of absorbent materials, the 
evidence does not show that the Veteran's voiding dysfunction 
required the change of the materials two to four times a day 
at the time the reduction became effective in October 2006.  
The Veteran's medical records also do not show that he had 
urinary frequency of daytime voiding interval less than one 
hour.  The Board acknowledges that some records indicated 
nighttime voiding of four to five times per night.  A 40 
percent rating requires nighttime voiding of five or more 
times per night.  However, by reporting nighttime voiding of 
four to five times per night, the evidence indicates that the 
Veteran may only void four times per night.  While there may 
be some nights when he voids five times, the evidence does 
not indicate nighttime voiding of five or more times per 
night.  Additionally, as noted above, he reported nighttime 
voiding of only four times at the VA examination.

In sum, the Board finds that the reduction of evaluation of 
the Veteran's service-connected residuals of prostate cancer 
from 100 percent to 20 percent was proper, and the Veteran's 
appeal of this issue is therefore denied.  (The provisions of 
38 C.F.R. § 3.344 (2008) require certain considerations be 
given to situations where reductions are made based on 
improvement in the level of disability; however, they do not 
apply to disabilities that are likely to improve.  38 C.F.R. 
§ 3.344.  Here, treatment of the malignancy had the desired 
effect, which was improvement to the point that there was no 
continued active disease.  Moreover, the provisions of 
Diagnostic Code 7528 specifically contemplate improvement 
with treatment and a rating based on residuals following the 
cessation of treatment.  Consequently, the provisions of 
38 C.F.R. § 3.344 do not apply.)


ORDER

The reduction from 100 percent to 20 percent for service-
connected residuals of prostate cancer was proper; the appeal 
of this issue is denied.


REMAND

The Veteran has claimed during the course of his appeal that 
he is now entitled to compensation higher than 20 percent for 
residuals of prostate cancer.  Notwithstanding the foregoing 
order that the RO's reduction of the residuals of prostate 
cancer disability rating from 100 percent to 20 percent was 
proper, the Board finds that, because of the Veteran's 
continuing averments, and because the RO adjudicated the 
question of entitlement to a rating higher than 20 percent in 
its de novo review undertaken in a December 2006 statement of 
the case, there remains on appeal a claim for a higher rating 
for residuals of the Veteran's prostate cancer.  

As regards this increased rating claim, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that the VCAA notification required for 
an increased rating claim must include certain specifics.  
Section 5103(a) of title 38 of the United States Code 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

Review of the record discloses that the Veteran has not been 
adequately notified in accordance with the requirements set 
out by the Court in Vazquez-Flores.  The Board will therefore 
remand this issue in order to ensure that the Veteran 
receives the due process to which he is entitled.  

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:
1.  The AOJ should notify the claimant 
that, to substantiate a claim for an 
increased rating for residuals of 
prostate cancer, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life should be 
submitted.  Further, because the 
Diagnostic Code under which the claimant 
may be rated for his residuals of 
prostate cancer contain criteria 
necessary for entitlement to a higher 
disability rating that could be 
unsatisfied even by demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life, the Veteran must be provided 
with at least general notice of the 
rating criteria.  In this instance, the 
notice should include information about 
the rating criteria used to rate the 
Veteran's voiding dysfunction and what is 
required to obtain a higher rating.  The 
notice must also include examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation--e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores, at 43.  

2.  The Veteran should be scheduled for 
an examination to determine the current 
degree of disability caused by residuals 
of prostate cancer.  All findings 
necessary to apply pertinent rating 
criteria should be made.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


